Citation Nr: 1740485	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  11-14 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel 


INTRODUCTION

The Veteran had active duty service from November 1990 to March 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which in pertinent part, denied entitlement to a TDIU.

In October 2010, the Veteran withdrew her appeal for the claims of entitlement to a compensable disability rating for service-connected irritable bowel syndrome, entitlement to service connection for cervical dysphasia, status post hysterectomy with bilateral salpingo-oophorectomy with hormone therapy and entitlement to service connection for chlamydia.  As such, these appeals are no longer before the Board and will not be addressed further in this decision.

As requested in the Veteran's February 2012 VA Form 9, a hearing before the Board was scheduled in August 2017.  However, the Veteran failed to appear and did not provide any reasoning for her failure to attend.  Therefore, the VA has no duty to provide an opportunity for a hearing in this case.  See 38 C.F.R. § 20.704(e) (2016).


FINDING OF FACT

The Veteran's service-connected disabilities do not render her unable to obtain and secure substantial gainful employment.


CONCLUSION OF LAW

The criteria for TDIU have not been met.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 4.16 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

The duty to notify has been met.   See September 2009 notice letter.  Neither the Veteran, nor her representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).   In light of the foregoing, nothing more is required.

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has associated the Veteran's service treatment records and VA treatment records with the claims file.  The Veteran was also afforded adequate examinations.  The examiners considered the relevant history, provided a detailed description of the condition, and provided an extensive analysis to support the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103   (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006).

Legal Criteria, Facts and Analysis

Total ratings, referred to as TDIU, may be assigned in the first instance by the Board or the RO when the disabled person is determined to be unable to secure or follow a substantially gainful occupation as a result of service-connected disability or disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) (2016).  In cases where these percentages are not met, but the disabled person is unable to secure and follow a substantially gainful occupation by reason of service-connected disability or disabilities, the case should be submitted to the Director, Compensation Service, for consideration of extra-schedular TDIU.  See 38 C.F.R. § 4.16(b) (2016). 

Neither the effect of nonservice-connected disabilities nor of the veteran's age may be considering in determining whether TDIU is warranted.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Marginal employment shall not be considered substantially gainful employment. Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the United States Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold. 38 C.F.R. § 4.16(a) (2016).

The Veteran is presently service-connected for major depression with anxiety features (assigned a 50 percent disability rating), fibromyalgia (assigned a 40 percent disability rating), diabetes mellitus (assigned a 20 percent disability rating), bilateral chronic otitis (assigned a 10 percent disability rating), bilateral carpal tunnel syndrome (assigned a 10 percent disability rating each), genital herpes (assigned a 10 percent disability rating), left inguinal hernia (assigned a noncompensable rating), scar on stomach (assigned a noncompensable rating), eczema associated with bilateral chronic otitis (assigned a noncompensable rating) and irritable bowel syndrome (IBS) (assigned a noncompensable rating until March 2012).  The Veteran's combined disability rating is 90 percent effective August 2, 2011.  Therefore, the tenets of 4.16(a) apply.

The record includes a VA Form 21-8940 which reported the Veteran had last worked as a sales representative in February 2009.  Further, she reported having one year of a college education with additional training as a military dental assistant and education at University of Phoenix.

A December 2009 statement from C.G., a former coworker and friend, documented the Veteran's struggles maintaining work quotas in a fast-paced environment.  The Veteran had problems with her hands and ankles.  She would need to go home and rest on many occasions and did more phone work because it was too painful for her to go out door to door.

An October 2010 statement from the Veteran reported that while she was employed at the time, she had been out of work since February 2009.  She stated she had problems with work as a dental assistant and was unable to handle the instruments.  She had tried physical therapy, occupational therapy and a variety of medications but was unable to handle the duties.  Her fibromyalgia prevented her from driving, walking, sitting, as well as prolonged computer and telephone usage.  She also reported suffering from chronic fatigue because of the fibromyalgia with the medications making it more difficult to function.

The record also includes a statement from A. F. dated March 2011 which reported the Veteran performed volunteer work for her for the past two years.  The Veteran was able to work concession stands, gates and keep the books at a basketball program.  She was noted to be fairly reliable but was unable to help on a couple of occasions due to her medical conditions.  Moreover, she did have a limp and difficulty bending over due to hip, leg and back pain.  Accommodations, such as sitting down or leaving early, were needed to be made in order for the Veteran to continue volunteering.
The Veteran also provided a statement in March 2011 which reported she had been unable to work for the past two years.  She indicated she had looked for work but was unsuccessful in finding anything that would allow her to work light and sedentary work or would understand her limitations.  She reiterated the pain she experienced in her legs, hips and hands after about twenty minutes of activity, including the volunteer work she performed at her son's basketball program.

On a VA Form 21-4138, a Statement in Support of Claim, received July 2012, the Veteran indicated her diabetes symptoms and pain, including numbness in her feet, made it difficult to maintain work.

An August 2013 financial assistance letter was filed with the VA.  The letter indicated the Veteran obtained employment a few months prior but needed assistances paying her rent and insurance.  Additionally, the letter reported the Veteran only had two classes left before completing her undergraduate degree.

The record also includes several VA examinations which evaluated the symptoms from the Veteran's service-connected disabilities and the impact they caused on the Veteran's ability to function.  The December 2011 examiner endorsed symptoms of stiffness, fatigue, sleep disturbances, paresthesias, headache, depression, anxiety, and widespread musculoskeletal pain due to the Veteran's fibromyalgia and found it impacted the Veteran's ability to work.  The examiner also found the Veteran's depression with anxiety caused occupational and social impairment with reduced reliability and productivity.

The December 2012 VA examiner found the Veteran's hernia condition had no impact on her ability to work as there were no residuals or complaints from the hernia.  Similarly, the Veteran's diabetes mellitus was found not to impact the ability to work because it was found to be stable.  Additionally, the Veteran's scar on her stomach and IBS did not prevent her from working.  However, the Veteran's fibromyalgia, which manifested in symptoms similar to the 2011 examination report, did cause the Veteran to be unable to work.  However, in the past month and a half, the examiner noted the Veteran was able to start working again.

Recent VA examinations were performed in May 2016 which evaluated the current impact of the Veteran's service-connected disabilities on her ability to work.  In particular, the psychiatric examination found the Veteran had occupational and social impairment with decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care and conversation. 

Notably, however, the VA examination evaluating the Veteran's fibromyalgia reported the Veteran was currently employed full-time as a sales person since December 2015.  She had reported at least two days sick call, going to the emergency room for pain management.

Initially, the Board acknowledges that the Veteran has limitations as a result of her disabilities, mainly her fibromyalgia with constant body aches and pains along with her anxiety.  It is undeniable that throughout the appeal period, the Veteran has suffered from limitations in her ability to work.  However, the record also clearly shows that at various times throughout the appeal period, the Veteran continued to be able to employment for which she was able to perform.  In fact, the most recent evidence of record suggests that she is presently employed full-time as a sales person since December 2015.  While there were periods of unemployment reported in the record, the Veteran would then successfully find employment.  

There is no additional evidence included in the record to indicate difficulty obtaining or maintaining employment.  Moreover, neither the Veteran nor her representative contends that any of her employment during the appeal period, to include her present one, has been marginal in nature.  After weighing all evidence of record, the Board concludes that the preponderance of the evidence of record is against a finding that the Veteran's service-connected disabilities render her unable to secure and follow a substantially gainful occupation.  

For the reasons stated above, the Board finds that the preponderance of the evidence is against entitlement to TDIU.  There is no reasonable doubt to be resolved as to this issue.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. 49 (1990).

ORDER

Entitlement to a total disability rating due to individual unemployability is denied.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


